DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 12/23/2022 has been entered. Claims 1-30 are pending in this Application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“processing unit” in claims 16 and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140321657 A1 (hereinafter referred to as “Stirnemann”, cited in the IDS).
Regarding claim 27, Stirnemann, a hearing instrument, teaches a method for estimating an ear geometry (paragraphs [0041], [0092]) of an ear of a user with a hearing device (as shown in Figure 1), the hearing device comprising an ear canal microphone (11; paragraph [0074]-[0075]; Figure 1), an external microphone (1; paragraph [0074]-[0075]; Figure 1), and a receiver (paragraph [0074]-[0075]; Figure 1; paragraph [0116]; Figure 11), the method comprising:
obtaining an external input signal using the external microphone (paragraph [0029], [0074]-[0075], [0041], [0092]);
providing an output signal by the receiver (paragraph [0029], [0074]-[0075], [0041], [0092]; paragraph [0116]; Figure 11);
obtaining an ear canal microphone input signal using the ear canal microphone (paragraph [0029], [0074]-[0075], [0041], [0092]); and
estimating the ear geometry based on the external input signal and the ear canal microphone input signal (paragraphs [0041], [0092]).

Regarding claim 29, Stirnemann teaches a hearing device (Figure 1, 11) comprising:
a receiver for providing of an output signal (paragraph [0074]-[0075]; Figure 1; paragraph [0116]; Figure 11);
an external microphone for providing an external input signal (1; paragraph [0074]-[0075]; Figure 1);
an ear canal microphone for providing an ear canal microphone input signal (11; paragraph [0074]-[0075]; Figure 1); and
a processing unit configured to estimate an ear geometry based on the external input signal and the ear canal microphone input signal (3; paragraphs [0041]-[0046], [0074]-[0075]; Figure 1).

Allowable Subject Matter
Claims 1 and 16, and claims dependent thereof.

Claim 28 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 28, the prior art fails to teach the limitation “wherein the ear geometry is estimated also based on an assumption that an ear canal microphone response is flat.” As such the claim is allowable in combination with the limitations of the base claim.
Regarding claim 30, the prior art fails to teach the limitation “wherein the processing unit of the hearing device is configured to estimate the ear geometry based on an assumption that an ear canal microphone response is flat.” As such the claim is allowable in combination with the limitations of the base claim.

Response to Arguments
Applicant's arguments filed 12/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that Stirnemann fails to teach the limitation of estimating the ear geometry based on the external input signal and the ear canal microphone input signal. Examiner respectfully disagrees.
Paragraph [0041] of Stirnemann teaches determining a distance between the earpiece and the eardrum (an estimation of ear geometry). As such Applicant’s argument is found to be unpersuasive. 





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792